                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

JACQUELINE L. BUTLER,                            )
                                                 )
             Plaintiff,                          )
                                                 )
       vs.                                       ) Case No. 4:18-CV-1551 PLC
                                                 )
NANCY A. BERRYHILL,                              )
Deputy Commissioner of Operations,               )
Social Security Administration,                  )
                                                 )
             Defendant.                          )

                               MEMORANDUM AND ORDER

        This case is before the Court on the motion filed by Defendant Nancy A. Berryhill,

Deputy Commissioner of Operations, Social Security Administration, to reverse the decision of

the administrative law judge (ALJ) and remand the case to Defendant for further administrative

action pursuant to sentence four of section 405(g) of the Social Security Act, 42 U.S.C. § 405(g).

[ECF No. 20] Plaintiff responded, stating “no objection” to Defendant’s motion to reverse and

remand. [ECF No. 21]

        On September 14, 2018, Plaintiff filed a complaint seeking review of Defendant’s final

decision, the ALJ’s decision, denying Plaintiff’s application for Supplemental Security Income

benefits under the Social Security Act. [ECF No. 1] Defendant filed her answer and a transcript

of the administrative proceedings, and Plaintiff filed a brief in support of the complaint, as well

as a statement of uncontroverted material facts. [ECF Nos. 13, 14, 15, 15-1]

        In her brief, Plaintiff asserted that the ALJ erred in failing to apply the “Borderline Age

Policy” set forth in 20 C.F.R. § 416.963.1 [ECF No. 15] Plaintiff stated that, at the time of the



1
    The policy provides the ALJs some latitude in the application of the Medical-Vocational
ALJ’s decision, she “was five months away from a higher age category (advanced age) that

would have – considering her RFC (light exertion), education (high school), and work

experience (unskilled) – resulted in a finding of disability.” [Id. at 5] Plaintiff claims that the

ALJ’s determination that she was not disabled “turned on her age” and “the ALJ did not

articulate consideration of the Borderline Age Policy.” [Id. at 4]

       Defendant filed the instant motion to reverse and remand the case for further action under

sentence four of section 405(g) of the Social Security Act, which authorizes a court to enter “a

judgment affirming, modifying, or reversing the decision of the Secretary, with or without

remanding the cause for a rehearing.” 42 U.S.C. § 405(g). See also Buckner v. Apfel, 213 F.3d

1006, 1010 (8th Cir. 2000). Defendant represents that, upon review of the record, agency

counsel determined that remand is necessary “to provide the ALJ an opportunity to further

evaluate Plaintiff’s claim.” More specifically, Defendant states: “On remand, the ALJ will

further evaluate whether Plaintiff was in a borderline age situation under the Medical-Vocational

Guidelines, 20 C.F.R. pt 404, subpt. P, app. 2, and which medical-vocational rule to apply.”

       Upon review of Plaintiff’s brief in support of her complaint, the ALJ’s decision, and

Defendant’s motion, the Court agrees with the parties that this case should be reversed and

remanded pursuant to sentence four of 42 U.S.C. § 405(g) for further administrative proceedings.

       Accordingly,

       IT IS HEREBY ORDERED that Defendant’s motion to reverse and remand [ECF No.

20] is GRANTED.


Guidelines, 20 C.F.R. Part 404, Subpart P, Appendix 2 and states that Defendant “will not apply
the age categories mechanically in a borderline situation.” 20 C.F.R. § 416.963(b). Rather, an
ALJ is to “consider whether to use the older age category after evaluating the overall impact of
all the facts” in the claimant’s case. Id. A claimant falls within the borderline age category if he
or she is “within a few days to a few months of reaching the older age category.” Id.

                                                 2
       IT IS FURTHER ORDERED that the final decision of the Commissioner is

REVERSED and REMANDED under sentence four of 42 U.S.C. § 405(g) for reconsideration

and further proceedings consistent with this opinion.


       A separate judgment in accordance with this Memorandum and Order is entered this date.




                                                    PATRICIA L. COHEN
                                                    UNITED STATES MAGISTRATE JUDGE

Dated this 13th day of March, 2019




                                                3
